Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 were canceled.
Claims 11-21 are pending

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the circuits" in line 3. There is insufficient antecedent basis for this limitation in the claim. There is antecedent basis for “application-specific integrated circuits” However it is unclear if the circuits refer to these, or also potentially other circuits of the braking system

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hilberer (US 20100252378 A1) in view of Binder et al. (US 20160114779 A1, hereinafter known as Binder).

Regarding Claim 11, Hilberer teaches A device for operating a braking system of a motor vehicle, the device comprising: 
a first control unit configured to operate an ABS unit of the braking system; and
{fig.4 and Fig. 5 label 62, Para [0066] “The modules 62 which are shown in FIGS. 4 and 5 for the anti-lock brake system differ in the number of identical assemblies illustrated. Additional identical assemblies may be necessary, for example, if additional axles of the utility vehicle are to be subjected to closed-loop control by the anti-lock brake system. If further axles or service brake cylinders are to be equipped with an anti-lock brake functionality, the module 62 must be expanded by a corresponding number of additional assemblies. The anti-lock brake system can be equipped, together with the control device 60, with a number of further functions”
Where it is implied that module 62 has or is a control unit for operating the ABS unit of the braking system
}
a second control unit configured to operate a second braking subsystem of the braking system; 
{fig. 4 and fig. 5 label 64, Para [0065] “FIG. 5, a further possible embodiment of a module 64 having electrically actuable valves of an electrically controlled parking brake, which makes available essentially the same functions, is illustrated. The pressure is supplied redundantly via the compressed air connection 260 and a shuttle valve 394. A relay valve 340 is actuated by a 2/2 way valve 328 and a 3/2 way valve 302 in order to implement an electric parking brake.”
Where it is implied that module 64 has or is a control unit for operating a second braking subsystem, which in this case is an electrically controlled parking brake. An electrically controlled parking brake in a non-traditional sense might even be considered a brake booster unit as it is boosting braking pressure to hold the vehicle during parking.
}
wherein each of the first and second control units is control units.
{Para [0055] “FIGS. 4 and 5 show switching diagrams of part of a brake system in order to illustrate possible embodiments for the control device 60 and the modules 62, 64 having electrically actuable valves. The switching diagrams show the control device 60, the microcontroller 208 and 210, two separate relays 214 and 216 for separate deactivation of the anti-lock brake system and of the electrically controlled parking brake, and a watchdog timer 212. A watchdog function is advantageous since in the context of the present invention it is a safety-relevant control function in which a microcontroller and a computer system have to be failsafe and have to at least partially switch off in the event of a fault. For this purpose, the watchdog timer 212 is provided in the control device 60.” p
Where the modules 62 and 64, e.g. first and second control units, are connected to the control device 60 which has microcontrollers, and thus can be considered a microprocessor. The control device 60 has two relays each for the first and second control units. The relays can be considered switches that would be part of a shut off path.
}

Hilberer does not teach, a second control unit configured to operate a brake booster unit. Also Hilberer does not explicitly teach the control units being an application-specific integrated circuit. 

However, Binder teaches a second control unit configured to operate a brake booster unit
{Para [0031] “FIG. 2 is a block diagram depicting the interaction of control unit 17, which is associated with brake booster 16, and ESP control unit 27. ”
}
wherein each of the first and second control units is an application-specific integrated circuit
{Para [0031] “Each control unit 17, 27 respectively encompasses a microcontroller 17a, 27a and an ASIC 17b, 27b.”
}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hilberer to incorporate the teachings of Binder to have the second control unit be configured to operate a brake booster unit because brake booster units are one of the several braking assistance systems commonly present on vehicles and thus out of the limited number of possible brake systems to control it would be have been obvious to try a brake booster system as one of them.
Also it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hilberer to incorporate the teachings of Binder to have the first and second control units be an application specific integrated circuit because amongst the types of control circuitry (e.g. microcontrollers, fpga, etc…) application specific integrated circuits can have improved performance and a smaller footprint then for example a microcontroller when controlling a specific system and once again amongst the limited options of control circuitry would have been obvious to try.


Regarding Claim 14, Hilberer in view of Binder teaches The device as recited in claim 11. Hilberer further teaches wherein a respective actuatable switch is assigned to each of the control units using which the respective control unit is connectable to or disconnectable from a supply voltage.
{
Fig. 5 label 214 and 215, Para [0055], Table of Reference Numerals Label 214 and 215
Where relays 214 and 215 can be considered switches as relays open and close connections upon a command. As all electrical signals are associated with some numerical voltage, an open relay can be considered disconnecting the control unit from a “supply voltage”.
}

As discussed in the claim 11 103 rejection, Binder is relied upon to teach the control units are application-specific integrated circuits.

Regarding Claim 15, Hilberer in view of Binder teaches The device as recited in claim 11. Hilberer further teaches wherein the microprocessor is configured to monitor the braking system for malfunctions and, depending on a detected malfunction, deactivating at least one of the circuits via the respective shut-off path.
{ Para [0055] “the switching diagrams show the control device 60, the microcontroller 208 and 210, two separate relays 214 and 216 for separate deactivation of the anti-lock brake system and of the electrically controlled parking brake, and a watchdog timer 212. A watchdog function is advantageous since in the context of the present invention it is a safety-relevant control function in which a microcontroller and a computer system have to be failsafe and have to at least partially switch off in the event of a fault.”

Para [0018] “The function of the anti-lock brake system and the function of the electrically controlled parking brake can be deactivated separately from one another. If the anti-lock brake system or the electrically controlled parking brake has a defect, a residual function can be maintained through the possibility of the separate deactivation of the faulty subsystem.”
}

Regarding Claim 16, Hilberer in view of Binder teaches The device as recited in claim 14. Hilburer further teaches wherein the microprocessor is configured to activate at least one of the respective switches depending on a detected malfunction.
{ Para [0055] “the switching diagrams show the control device 60, the microcontroller 208 and 210, two separate relays 214 and 216 for separate deactivation of the anti-lock brake system and of the electrically controlled parking brake, and a watchdog timer 212. A watchdog function is advantageous since in the context of the present invention it is a safety-relevant control function in which a microcontroller and a computer system have to be failsafe and have to at least partially switch off in the event of a fault.”

Para [0018] “The function of the anti-lock brake system and the function of the electrically controlled parking brake can be deactivated separately from one another. If the anti-lock brake system or the electrically controlled parking brake has a defect, a residual function can be maintained through the possibility of the separate deactivation of the faulty subsystem.”
Where the relays, e.g. switches, are used, e.g. activated, based on which system is faulty
}

Regarding Claim 17, Hilberer in view of Binder teaches The device as recited in claim 14. Hilberer further teaches wherein, upon detection of a malfunction, only one of the application-specific integrated circuits is deactivated.
{ Para [0055] “the switching diagrams show the control device 60, the microcontroller 208 and 210, two separate relays 214 and 216 for separate deactivation of the anti-lock brake system and of the electrically controlled parking brake, and a watchdog timer 212. A watchdog function is advantageous since in the context of the present invention it is a safety-relevant control function in which a microcontroller and a computer system have to be failsafe and have to at least partially switch off in the event of a fault.”

Para [0018] “The function of the anti-lock brake system and the function of the electrically controlled parking brake can be deactivated separately from one another. If the anti-lock brake system or the electrically controlled parking brake has a defect, a residual function can be maintained through the possibility of the separate deactivation of the faulty subsystem.”
Where the relays, e.g. switches, are used, e.g. activated, based on which system is faulty, and in this case one can be deactivated and separately from the other.
}

Regarding Claim 18, Hilberer in view of Binder teaches The device as recited in claim 17. Hilberer further teaches wherein the respective actuatable switch assigned to the one of the application-specific integrated circuits is activated to disconnect the application-specific integrated circuit from the supply voltage.
{Fig. 5 label 214 and 215, Para [0055], Table of Reference Numerals Label 214 and 215
Where relays 214 and 215 can be considered switches as relays open and close connections upon a command. As all electrical signals are associated with some numerical voltage, an open relay can be considered disconnecting the control unit from a “supply voltage”.
}

Regarding Claim 19, Hilberer in view of Binder teaches The device as recited in claim 14. Hilberer further teaches wherein, upon detection of a malfunction of the ABS unit, only the respective actuatable switch of the first control unit is activated to disconnect the respective output stage of the first control unit from the supply voltage.
{Para [0055] “the switching diagrams show the control device 60, the microcontroller 208 and 210, two separate relays 214 and 216 for separate deactivation of the anti-lock brake system and of the electrically controlled parking brake, and a watchdog timer 212. A watchdog function is advantageous since in the context of the present invention it is a safety-relevant control function in which a microcontroller and a computer system have to be failsafe and have to at least partially switch off in the event of a fault.”

Para [0018] “The function of the anti-lock brake system and the function of the electrically controlled parking brake can be deactivated separately from one another. If the anti-lock brake system or the electrically controlled parking brake has a defect, a residual function can be maintained through the possibility of the separate deactivation of the faulty subsystem.”
Where the relays, e.g. switches, are used, e.g. activated, based on which system is faulty, and in this case one can be deactivated and separately from the other. So given the above logic if the ABS system is faulty only relay 214 would be activated.
}
Regarding Claim 20, Hilberer in view of Binder teaches The device as recited in claim 14. Further teaches The device as recited in claim 14, wherein, upon detection of a malfunction of the brake booster unit, only the respective actuatable switch of the second control unit is activated to disconnect the respective output stage of the second control unit from the supply voltage.
{Para [0055] “the switching diagrams show the control device 60, the microcontroller 208 and 210, two separate relays 214 and 216 for separate deactivation of the anti-lock brake system and of the electrically controlled parking brake, and a watchdog timer 212. A watchdog function is advantageous since in the context of the present invention it is a safety-relevant control function in which a microcontroller and a computer system have to be failsafe and have to at least partially switch off in the event of a fault.”

Para [0018] “The function of the anti-lock brake system and the function of the electrically controlled parking brake can be deactivated separately from one another. If the anti-lock brake system or the electrically controlled parking brake has a defect, a residual function can be maintained through the possibility of the separate deactivation of the faulty subsystem.”
Where the relays, e.g. switches, are used, e.g. activated, based on which system is faulty, and in this case one can be deactivated and separately from the other. So given the above logic if the parking brake (a second braking subsystem) is faulty only relay 216 would be activated.
}
As discussed in the claim 1 rejection, Binder is relied upon to teach the second braking subsystem being a brake booster.

Regarding Claim 21, Hilberer teaches A method for operating a braking system of a motor vehicle using a device for operating a braking system of a motor vehicle, the device including a first control unit configured to operate an ABS unit of the braking system, and
{fig.4 and Fig. 5 label 62, Para [0066] “The modules 62 which are shown in FIGS. 4 and 5 for the anti-lock brake system differ in the number of identical assemblies illustrated. Additional identical assemblies may be necessary, for example, if additional axles of the utility vehicle are to be subjected to closed-loop control by the anti-lock brake system. If further axles or service brake cylinders are to be equipped with an anti-lock brake functionality, the module 62 must be expanded by a corresponding number of additional assemblies. The anti-lock brake system can be equipped, together with the control device 60, with a number of further functions”
Where it is implied that module 62 has or is a control unit for operating the ABS unit of the braking system
}
a second control unit configured to operate a second braking subsystem of the braking system; 
{fig. 4 and fig. 5 label 64, Para [0065] “FIG. 5, a further possible embodiment of a module 64 having electrically actuable valves of an electrically controlled parking brake, which makes available essentially the same functions, is illustrated. The pressure is supplied redundantly via the compressed air connection 260 and a shuttle valve 394. A relay valve 340 is actuated by a 2/2 way valve 328 and a 3/2 way valve 302 in order to implement an electric parking brake.”
Where it is implied that module 64 has or is a control unit for operating a second braking subsystem, which in this case is an electrically controlled parking brake. An electrically controlled parking brake in a non-traditional sense might even be considered a brake booster unit as it is boosting braking pressure to hold the vehicle during parking.
}
wherein each of the first and second control units is control units.
{Para [0055] “FIGS. 4 and 5 show switching diagrams of part of a brake system in order to illustrate possible embodiments for the control device 60 and the modules 62, 64 having electrically actuable valves. The switching diagrams show the control device 60, the microcontroller 208 and 210, two separate relays 214 and 216 for separate deactivation of the anti-lock brake system and of the electrically controlled parking brake, and a watchdog timer 212. A watchdog function is advantageous since in the context of the present invention it is a safety-relevant control function in which a microcontroller and a computer system have to be failsafe and have to at least partially switch off in the event of a fault. For this purpose, the watchdog timer 212 is provided in the control device 60.” p
Where the modules 62 and 64, e.g. first and second control units, are connected to the control device 60 which has microcontrollers, and thus can be considered a microprocessor. The control device 60 has two relays each for the first and second control units. The relays can be considered switches that would be part of a shut off path.
}
the ABS unit being activated by a first control unit and a second braking subsystem being activated by a second control unit,
{
Para [0065] “The modules 62 which are shown in FIGS. 4 and 5 for the anti-lock brake system”
If module 62, e.g. a second control unit, which is connected to control device 60 is “activated” then the ABS system will be activated
Para [0066] “a module 64 having electrically actuable valves of an electrically controlled parking brake,” 
If module 64, e.g. a second control unit, which is connected to control device 60 is “activated” then a second braking subsystem will be activated
}
the method comprising: monitoring the ABS unit and the a second braking subsystem for malfunctions; and depending on a detected malfunction, deactivating at least one of the first and second control units by the respective shutoff path of the at least one of the first and second control units.
{ Para [0055] “the switching diagrams show the control device 60, the microcontroller 208 and 210, two separate relays 214 and 216 for separate deactivation of the anti-lock brake system and of the electrically controlled parking brake, and a watchdog timer 212. A watchdog function is advantageous since in the context of the present invention it is a safety-relevant control function in which a microcontroller and a computer system have to be failsafe and have to at least partially switch off in the event of a fault.”

Para [0018] “The function of the anti-lock brake system and the function of the electrically controlled parking brake can be deactivated separately from one another. If the anti-lock brake system or the electrically controlled parking brake has a defect, a residual function can be maintained through the possibility of the separate deactivation of the faulty subsystem.”
}

While Hilber teaches a second braking subsystem, Hilberer does not teach that second braking subsystem being a brake booster unit thus Hilberer does not teach a second control unit configured to operate a brake booster unit. Also Hilberer does not explicitly teach the control units being an application-specific integrated circuit. 

However, Binder teaches a brake booster unit and a second control unit configured to operate a brake booster unit
{Para [0031] “FIG. 2 is a block diagram depicting the interaction of control unit 17, which is associated with brake booster 16, and ESP control unit 27. ”
}
wherein each of the first and second control units is an application-specific integrated circuit
{Para [0031] “Each control unit 17, 27 respectively encompasses a microcontroller 17a, 27a and an ASIC 17b, 27b.”
}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hilberer to incorporate the teachings of Binder to have the second control unit be configured to operate a brake booster unit because brake booster units are one of the several braking assistance systems commonly present on vehicles and thus out of the limited number of possible brake systems to control it would be have been obvious to try a brake booster system as one of them.
Also it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hilberer to incorporate the teachings of Binder to have the first and second control units be an application specific integrated circuit because amongst the types of control circuitry (e.g. microcontrollers, fpga, etc…) application specific integrated circuits can have improved performance and a smaller footprint then for example a microcontroller when controlling a specific system and once again amongst the limited options of control circuitry would have been obvious to try.

Claim(s) 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hilberer (US 20100252378 A1) in view of Binder et al. (US 20160114779 A1, hereinafter known as Binder) and Jager et al. (US 20110057645 A1, hereinafter known as Jager).

Regarding Claim 12, Hilberer in view of Binder teaches The device as recited in claim 11. Hilberer further teaches wherein the control units each include at least one output stage configured to control pneumatic valves of the braking system.
{Fig. 4 and 5 where control units 62 and 64 have pneumatic valves such as 322 and 310. There are circuit lines, e.g. output stages, connected to the valves.
}
Hilberer in view of Binder does not teach wherein the application-specific integrated circuits each include at least one output stage configured to control hydraulic valves of the braking system.

However Jager teaches wherein the application-specific integrated circuits each include at least one output stage configured to control hydraulic valves of the braking system.
{Claim 47 “The use of the circuit arrangement as claimed in claim 33 in a controller for electronic motor vehicle brake systems, in which electromagnetic hydraulic valves are used, by means of PWM output stages, for setting a hydraulic pressure within wheel brakes of the motor vehicle.”
Where a PWM controller is a type of ASIC
}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hilberer in view of Binder to incorporate the teachings of Jager to use a pwm controller, e.g. a type of ASIC, to control valves because as dicussed in para [0006] of Jager “In high-quality electronic ABS and ESP brake control systems, the valve solenoids are, at least partially, no longer switched but rather analogized driving is carried out by means of a pulse-width-modulated current controller (PWM) which permits virtually analog driving of the hydraulic valves. For this purpose, multi-channel PWM driver stages are provided which can be constructed, for example, by means of MOS transistors which are switched in antiphase. In order to permit an economic and space-saving solution, such a PWM stage is usually implemented as an integrated circuit, especially since up to eight of such stages have to be present for a complex ESP system as well as numerous additional circuit components. A pure analog amplifier for driving a valve solenoid is not practical because of an excessively high power loss.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hilberer in view of Binder to incorporate the teachings of Jager to use hydraulic rather than pneumatic valves because hydraulic braking systems and pneumatic braking systems have similar working principles but hydraulic braking systems are what are commonly used on consumer vehicles as there is a shorter delay between brake pedal application and deceleration of the vehicle.

Regarding Claim 13, Hilberer in view of Binder and Jager teaches The device as recited in claim 12. Hilberer further teaches wherein the output stage of each of the application-specific integrated circuit is deactivatable via the respective shut-off path of the application-specific integrated circuit. 

{ Para [0055] “FIGS. 4 and 5 show switching diagrams of part of a brake system in order to illustrate possible embodiments for the control device 60 and the modules 62, 64 having electrically actuable valves. The switching diagrams show the control device 60, the microcontroller 208 and 210, two separate relays 214 and 216 for separate deactivation of the anti-lock brake system and of the electrically controlled parking brake, and a watchdog timer 212. A watchdog function is advantageous since in the context of the present invention it is a safety-relevant control function in which a microcontroller and a computer system have to be failsafe and have to at least partially switch off in the event of a fault.”

Para [0018] “The function of the anti-lock brake system and the function of the electrically controlled parking brake can be deactivated separately from one another. If the anti-lock brake system or the electrically controlled parking brake has a defect, a residual function can be maintained through the possibility of the separate deactivation of the faulty subsystem.”


Since electrically controlled valves are being controlled, an electric “output stage” to control the valve must be present. As discussed in the claim 1 103 rejection. Binder is relied upon to teach the ASIC.
}

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SCHAEFER et al. (Translation of WO 2015188957 A1) teaches “In addition, the system ASIC in the brake booster controller 30 may be replaced with an ABS. In this case, the inlet and outlet valves can be controlled in the ESP such that a pumpless ABS is possible.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668